Judgment, Supreme Court, Bronx County (Howard R. Silver, J., and a jury), entered February 26, 1991, in favor of plaintiff and against defendant Gentile in the amount of $177,049.65, inclusive of interest from the date of verdict, unanimously affirmed, with costs .
In view of the medical evidence showing that plaintiff, a pedestrian, sustained a fractured rib and a one-inch laceration, which resulted in a keloidal scar, when struck by the vehicle operated by defendant-appellant, the court did not err in refusing to charge the no fault threshold of "serious injury” as defined by Insurance Law § 5102 (d). Defense counsel, during summation, conceded that plaintiff’s injuries were "serious enough to qualify under the law for [the jury] to make an award”.
The jury’s award of $75,000 and $100,000 for past and future pain and suffering, respectively, does not deviate materially from what would be reasonable compensation (CPLR 5501 [c]). Concur—Carro, J. P., Milonas, Rosenberger and Asch, JJ.